COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NOS. 2-09-007-CR
                                    2-09-008-CR

BENITO T. MENDEZ JR.                                              APPELLANT
                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

           FROM THE 297 TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).



                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: February 19, 2009




      1
          … See Tex. R. App. P. 47.4.